Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-14-2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


          Claims  3-8, 10-12, 14-21, 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21  recites the broad recitation and iron fortification in the form of insoluble ferric iron comprising ferric orthophosphate…., and the claim also recites in an amount …of iron which is  a broader  statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such broader  language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  In this case the type of iron is first limited to the ferric form, then the amount of iron is cited as being possibly any type of iron.  Claims 23 and 28 have the same type of problem as above.  
Claim 28 is indefinite in the use of the phrase “PUFA’s , canola oil and fractionated coconut oil”.  It is not known if all three ingredients are required or just one of the ingredients.  



STATUS OF THE CLAIMS
Claims 3-8, 10-12, 14-21, 23-27 are pending. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
Claims 3-8, 10-12, 14-21, 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over  Saebo (2012/0184760) in view of Terp et al.  ((2016/0316810) and “Ferrous Fumarate and Ferric Pyrophosphate as Food Fortificants in Developing Countries”  (Ferrous).	
           Saebo discloses a nutritional composition containing unsaturated fatty acids, protein and ferric orthophosphate only of possible types of  iron components( 0038),  rosemary and fish oil containing omega-3 polyunsaturated fatty acids,  such as docosahexaenoic acids (DHA) and eicosapentaenoic acid (EPA) (0006) (0034).  The composition can be in liquid form (0033) and  contain carbohydrates, such as maltodextrin (0034), 0036).
        Claim 23 differs from the reference in a composition which has a color value of less than 68.  However, Terp et al. discloses a nutritional composition containing oxidizable oil, such as  omega 3 polyunsaturated fatty acid (omega-3-PUFA) and rosmarinic acid, protein, carbohydrates  (0005).  Also, Terp et al. discloses a composition containing rosmarinic acid which protects the flavor and aroma of the  nutritional composition  by reducing oxidation of the oxidizable oil and reducing or masking off flavors and aromas (abstract).  Even though, the 
Claim 23 further requires that the iron fortification is in the form of insoluble ferric iron in the disclosed form of ferric orthophosphate.  However, as ferric orthophosphate has been disclosed by Saebo as above, it is seen that since the compound has been disclosed that it would also have been insoluble.  Also, Ferrous discloses a study as to the use of ferrous fumarate and ferric pyrophosphate as food fortificants in developing countries (title).  The reference 
           Claim 23 requires from 0.0004 % to .04 % rosmarinic acid.  Terp et al. discloses the use of from .001 wt% to 0.02 wt% rosmarinic acid, up to 0.4wt %  (0025).  
            Claim 23 requires particular amounts of ferric orthophosphate and claim 10 particular amounts of iron.  However, Official Notice is taken that amounts of iron are listed in the USDA Tables of recommended food allowances .  The reference to Saebo discloses specifically that “guidance to such amounts can be provided by the US RDA doses for children and adults”(0038).  It would have been obvious to 
Claim 23  requires 2-15% protein and COH 5-25% by weigh of the composition and fat in amounts of .5 to 20wt %.  Saebo discloses that the supplement can contain protein and other fatty acids and other ingredients “is a matter of formulation , consumer preference and end-user, and that the amounts are readily known to the skilled artisan, and are provided by the U.S. RDA does for children and adults” (00038).  Official Notice is taken that the FDA developed daily food values for iron is 18 mg for adults and children 4 years and older.  Terp et al. discloses  a composition containing protein  in amounts of 2-15% of the composition, and carbohydrate in amounts of 5-25% of the composition and fat, including the oxidizable oil in amounts of 0.5 to 12 wt% of the composition (0037).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use known ingredients as disclosed by Saebo in the claimed amounts as disclosed by Terp in the composition of Saebo for their known functions.  It would have been obvious to use the rosmarinic acid with the unsaturated fatty acids as disclosed by Terp in order to stabilize the fatty acids as above, and it would have been obvious to use  Saebo disclosed that it was known to use it with unsaturated fatty acids and Terp disclosed that it also kept unsaturated fats from oxidizing, and one would have been motivated to use ferric orthophosphate of Terp et al., since as disclosed by Ferrous, that it was an insoluble type of iron that would not discolor a liquid nutritional product.  One of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success,  since the claimed ingredients were known, in the claimed amounts, and the use of insoluble iron was known, so that it would have been expected that the claimed color would have been arrived at,  since there  was no soluble iron present in the composition of Saebo to discolor the composition.    
Claim 3 requires rosmarinic acid provided as water soluble rosemary extract.  Saebo discloses rosemary extract (0034) and Terp discloses the same (0006).  

	Claim 6 requires a weight ratio of PPA to DHA of 1:5 to 5:1.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing a nutritional composition,  properties such as amounts of DHA and EPA as fish oils are important.  It appears that the precise ingredients as well as their proportions affect the nutrition of the composition of the product, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   In addition, Terp discloses the use of the claimed ratio (0023).  
	Claim 7 further requires an omega 6 -polyunsaturated fatty acid (omega-6-pufa).  The reference discloses that the modern diet is overloaded with omega-6 fatty acids (0004 of Saebo`).  Terp discloses the use of omega-6 PUFA, such as gamma-linolenic acid  as in claim 8 (GLA) 0020).   It would have been within the skill to use known Omega-PUFAs, since they are known as being wide spread in the diet.  
	 
Claim 11 requires a particular Hunter value.  However, as above, as the composition has been disclosed, a hunter value would have been obtained, as claimed absent a showing to the contrary.  

	Claim 12 requires a beverage with a particular pH of 6-8. Terp et al. discloses the use of a pH of 6-8 in a liquid nutritional composition (0005).  

	Saebo discloses types of protein as in claim 14, such as whey protein concentrate and whey protein concentrate or soy protein or caseinate (0037).   and a carbohydrate, as in claim 15, such as maltodextrin (0034), 0036).
	Terp discloses oils such as canola oil, as in claim 16 (0022).  
Claim 17 requires that the oxidizable fish oil and the fat are used in amounts of 0.5 to 20% of the composition.  Terp discloses the use of that amount in a nutritional composition (0035, last line).  
Claim 18 further requires various types of antioxidants.  Saebo discloses the use of an antioxidant such as ascorbyl palmitate and vitamin C (0033).
Terp et al. discloses as in claim 19 a caloric density of 0.5 kcal/ml to 3 kcal/ml (0039) and that the composition is in the form of an aqueous emulsion having a continuous phase and a discontinuous non-aqueous phase as in claim 20.
  Claim 21 is to the method.  The composition has been disclosed above by the combination of references.  Terp et al. discloses the use of an oxidizable oil and rosmarinic acid in a composition which reduces off flavor and aroma (abstract). Terp et al. discloses  a composition containing protein  in amounts of 2-  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to make a composition containing the claimed ingredients as disclosed by Terp, and to use that composition in the composition of Saebo who disclosed using  ferric orthophosphate as the iron source, and not other sources, and to use the teaching of Ferrous disclosed that this source was insoluble in liquids, so that it would have been practical to use an insoluble source         One of ordinary skill in the art , before the effective filing date of the claimed invention would have been motivated to use an insoluble source of iron since it would dissolve into the liquid causing discoloration being insoluble.  One of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success for making a composition with the claimed Hunter L value, since the orthophosphate of the primary reference to Saebo would have produced such an L value, since it was insoluble and  would not have dissolved in liquid and cause discoloration of the composition.  Also,  the composition has been disclosed by Terp in view of Saebo and Ferrous disclosed that a problem with soluble iron fortification was that it affected the color of food products so that one could look to the use of ferric orthophosphate to prevent discoloration, since it was insoluble in food compositions.  
Claim 24 further require less than 1 mg/kg of soluble iron.  However, no soluble iron is seen in Saebo.  However, since Terp discloses soluble ferrous 
Claim 23 requires particular amounts of ingredients.  As in In re Boesch above, properties such as the amounts of ingredients in a nutritional beverage are known as disclosed in the USRDA’s.    It appears that the precise ingredients as well as their proportions affect the nutrition of the product, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   Therefore, it would have been obvious to make a composition as disclosed by Saebo in view of Terp with a reasonable expectation of success since, the right amounts of ingredients was well settled as in the United States Recommended Daily amounts of ingredients (USRDA’s).  Also, Ferrous discloses the use of ferric pyrophosphate in amounts of 9.3 mg once a day (under Arms and Interventions).   The particular off white color is seen to have been disclosed as the composition has been shown as known, and it would have been obvious to vary the ingredients to make an acceptable product including the use of ferric pyrophosphates.  
Claim 25 requires various ingredients.  Saebo discloses the use of carbohydrates,  proteins and fats and sucrose in balanced amounts in a nutritional supplement.  Terp discloses the use of corn syrup in a nutritional beverage (0033).  
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. Therefore, it would have been obvious to use corn syrup  in the composition of Saebo for its known function of adding carbohydrate calories and energy from carbohydrates.  
Claim 26 further requires from 6-30 mg of ferric orthophosphate and or ferric pyrophosphate per 237 ml serving.   Ferrous discloses the use of ferric pyrophosphate in amounts of 9.3 mg once a day (under Arms and Interventions).   

The limitations of claim 28 have been disclosed above and are obvious for those reasons except for the limitation as to the fat included fish oil as omega-3 polyunsaturated fatty acid and canola oil and fractionated coconut oil.  Terp discloses the use of fractionated coconut oil.  Official Notice is taken that canola oil contains medium chain fatty acids, similar to that of coconut oil.  Therefore, it would have been obvious to use known types of fats in the composition of the combined references, since the reference to Terp disclosed that two of them were known, and the third one was similar is well known, and one would have been motivated to use healthful oil in a nutritional composition for their known function and one would have had an expectation of success since at least two of the fats were known to be used in the nutritional composition of Terp.    

ARGUMENTS
Applicant's arguments filed 3-14-2022 have been fully considered but they are not persuasive.  
Applicants argue that the references to Saebo or Terp do not provide a reason to provide an off-white iron fortified composition containing the claimed composition, and there was no reason to combine the references.  However, the composition has been disclosed as above or reasons to make such a composition.  
Applicant argues that there is no specific teaching by Saebo of a beverage with an unsaturated fatty acid with a off white color.  However, Saebo teaches fish oil containing omega-3 polyunsaturated fatty acids,  such as docosahexaenoic acids (DHA) and eicosapentaenoic acid (EPA) (0006) (0034).  The composition can be in liquid form (0033).  Nothing has been shown that even this combination would Not give an off white color.  It is not seen that Saebo does not encounter the claimed problem, since the composition is known in combination with known amounts of iron.  One would select the USRDA amounts because those are the amounts required in the diet for iron, and a nutritional composition generally is known to offer a complete diet, absent a showing to the contrary.  

Applicant argues that the references do not teach the off while color of less than 68 L value, and that the inherent feature necessarily flows from the prior art.  However, the composition has been disclosed as above, and the office does not have the facilities to provide this information.  
Applicants argue that a showing has been made as to the hunter L value using ferrous sulfate as in Terp.  Terp uses only small amounts of iron sulfate, at the very lowest of the claimed range of .222 Kg.  It is not seen at this time that this amount would give an undesirable color or less than 68 Hunter L value.  In addition, Terp discloses in an exemplary composition, no  use of iron, nor is any found in the claims (0042).  In paragraph 0043, in another exemplary embodiment, the references states that the composition may use minerals, but not any form of iron.  In addition,  reasons have been given as to why one would not use ferrous sulfate as above, and the ferric orthophosphate has been shown by Saebo as being a known type of iron.  

Therefore, it is seen that the references in combination disclose the claimed ingredients in particular amounts which would have been expected to make an off- white colored nutritional composition absent a showing to the contrary.  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 3-18-2022